In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 02-3536
GOOD SHEPHERD MANOR FOUNDATION, INC., an Illinois
not-for-profit corporation, GOOD SHEPHERD MANOR GROUP
HOMES, INC., an Illinois not-for-profit corporation,
GOOD SHEPHERD MANOR, INC., an Illinois not-for-profit
corporation,
                                       Plaintiffs-Appellants,
                             v.


CITY OF MOMENCE, a municipal corporation,
WILLIAM PETERSON, JAMES SAINDON, et al.,
                                       Defendants-Appellees.
                        ____________
          Appeal from the United States District Court
                 for the Central District of Illinois.
         No. 01 CV 2105—Michael P. McCuskey, Judge.
                        ____________
  ARGUED FEBRUARY 26, 2003—DECIDED MARCH 24, 2003
                   ____________


 Before FLAUM, Chief Judge, and EASTERBROOK and
KANNE, Circuit Judges.
  FLAUM, Chief Judge. The City of Momence (“the city”)
shut off the water supply to a property lot, claiming that
the owners had refused to fulfill an agreement to extend
the property’s water and sewage lines to the northern
border of the property. Good Shepherd Manor Founda-
tion, Inc., Good Shepherd Manor Group Homes, Inc., and
2                                              No. 02-3536

Good Shepherd Manor, Inc. (collectively “Good Shepherd”),
who own the property and use it to provide housing
for developmentally disabled adults,1 brought suit against
the city, its mayor, and its aldermen alleging various
federal claims. The district court allowed most of the
claims to proceed to jury trial, but it limited the theories
under which Good Shepherd could press two of their
claims. The jury found in favor of the city. Good Shepherd
now appeals, arguing that the district court erred in
three ways: 1) limiting the theories of liability that Good
Shepherd could present to the jury; 2) refusing certain
jury instructions that Good Shepherd had submitted; and
3) excluding the testimony of Good Shepherd’s expert wit-
ness. For the reasons stated herein, we affirm.


                     I. Background
  Good Shepherd provides housing and related services
for developmentally disabled adults. Pursuant to a State
of Illinois mandate, Good Shepherd has moved the dis-
abled adults that it cares for from a shelter care facility
to a group home environment. Group home environments
are highly beneficial for certain developmentally disabled
adults.
  Prior to 1998 Good Shepherd constructed six group
homes. It obtained a grant to extend the city’s water
and sewer lines to these homes and the city provided water
and sewage services. In 1998 Good Shepherd purchased
an additional lot for two new homes. They applied to the
city for water and sewage permits. The city requested that



1
  Good Shepherd Manor Foundation owns the property. Good
Shepherd Manor Group Homes leases the land and operates the
group homes on the property. Good Shepherd Manor provides
professional services to the residents of the homes.
No. 02-3536                                               3

Good Shepherd extend the water lines on their property
to the northern boundary to provide service to a lot that
was owned by a Jehovah’s Witness Congregation. Accord-
ing to Good Shepherd the lines were to be extended only
on the condition that the Congregation would pay for the
expense of extending the lines. Good Shepherd and the
Congregation were unable to reach an agreement about
paying the costs, and the lines were never extended to
the northern border of Good Shepherd’s property. Good
Shepherd built the new homes, and the city turned on
the water in March 2001. On April 26, 2001, after learn-
ing that the lines had not been extended and just prior
to the grand opening of the homes, the city turned off
the water to these two homes. The city claims that it
shut off the water because Good Shepherd would not ex-
tend the lines to the northern border as agreed upon.
Because there was no water service, Good Shepherd
was unable to secure occupancy permits for the homes.
  Good Shepherd brought suit alleging violations of the
Fair Housing Amendments Act (FHAA), the Americans
with Disabilities Act (ADA), the Rehabilitation Act, and
the Constitution. Good Shepherd sought injunctions as
well as declaratory relief and damages. The court granted
an emergency Motion for Mandatory Preliminary Injunc-
tion. Pursuant to this injunction, on May 11, 2001, the city
turned on the water. The city filed lawsuits in state
court attempting to prevent the county from issuing per-
manent occupancy permits. These attempts failed.
  In the federal district court both parties moved for
summary judgment. These motions were denied. The
district court did however limit the theories under
which Good Shepherd could pursue its FHAA and ADA
claims. Good Shepherd was seeking liability for discrim-
ination under the theory of discriminatory intent and
impact and under a theory that the city failed to pro-
vide reasonable accommodations. The district court ruled
4                                             No. 02-3536

that the reasonable accommodation analysis was not
applicable to the facts of the case and thus precluded
Good Shepherd from presenting that theory at trial.
  A jury trial followed. The jury found in favor of the
city. Good Shepherd appeals.


                     II. Discussion
  Good Shepherd’s primary challenge on appeal is to the
district court’s ruling that it could not present a theory
of failure to reasonably accommodate. Additionally Good
Shepherd challenges the district court’s decision to ex-
clude Good Shepherd’s expert witness, and the district
court’s rejection of two of Good Shepherd’s proposed jury
instructions. We start our analysis with their primary
challenge.


    A. Reasonable Accommodation
  As a preliminary matter the requirements for showing
failure to reasonably accommodate are the same under
the ADA and the FHAA so we can treat these issues as
one. Oconomowoc Residential Programs, Inc. v. City of
Milwaukee, 300 F.3d 775, 783 (7th Cir. 2002). These stat-
utes require a public entity to reasonably accommodate
a disabled person by making changes in rules, polices,
practices or services as is necessary to provide that per-
son with access to housing that is equal to that of those
who are not disabled. Id.
  Good Shepherd claims that the city failed to provide a
reasonable accommodation when it refused to reconsider
its ad hoc decision to shut off the water supply to the lot
in question. The district court rejected this argument,
basing its holding on Hemisphere Building Co. v. Village
of Richton Park, 171 F.3d 437 (7th Cir. 1999). In that case
No. 02-3536                                               5

this court explained that we confine “the duty of reason-
able accommodation in ‘rules, polices, practices, or ser-
vices’ to rules, policies, etc. that hurt handicapped people
by reason of their handicap, rather than that hurt them
solely by virtue of what they have in common with other
people, such as a limited amount of money to spend on
housing.” Id. at 440. Focusing on this language, the dis-
trict court noted:
    In this case, the service of water is something that is
    needed by all people. Therefore, the City’s failure to
    provide the “reasonable accommodation” of providing
    water to Plaintiff’s group homes did not hurt Plain-
    tiff’s residents by reason of their handicap but, in-
    stead, hurt them solely by virtue of what they have
    in common with other people, the need of water.
This conclusion is correct, and is an appropriate applica-
tion of the legal principle announced in Hemisphere, and
therefore we do affirm.
  It is worth noting the city in asking us to affirm inex-
plicably advances a separate—and unsound—argument,
revealing a misunderstanding of that ruling and of the
law of this circuit. The city suggests that when this court
in Hemisphere said “by reason of their handicap” it was
referring to the motivation behind the failure to accom-
modate. Thus, the city summarizes their argument as,
“This is not a ‘reasonable accommodation’ case since
there is no evidence that the city’s actions were taken
because of the proposed residents’ handicaps.” This is an
irrelevant argument. The Hemisphere language was re-
ferring to the harmful effect that the failure to accom-
modate has on the handicapped. For example if a city
required all houses to have narrow doorways, and the
city failed to waive this requirement, this might harm
people in wheelchairs by reason of the fact that they are
in wheelchairs. In such a case the city would be required
6                                              No. 02-3536

to waive this rule for wheelchair-bound residents wher-
ever such waiver was reasonable. This requirement to
reasonably accommodate would exist regardless of the
motivation behind the narrow-doorway rule. If the city
unreasonably refused to waive the rule, the plaintiffs
would be under no obligation to prove that the rule was
motivated by an animus toward handicapped people. The
error in the city’s logic is all the more clear when we
consider that reasonable accommodation is a theory of
liability separate from intentional discrimination. If the
motivation of the city in cutting off the water to Good
Shepherd was based on their handicap, then Good Shep-
herd would have been entitled to judgment under the
theory of intentional discrimination—this is precisely the
question that was tried to the jury at the district court.
“Failure to reasonably accommodate” is an alternative
theory of liability. The theory would be entirely redun-
dant if it required proof that the defendants’ actions
were motivated by animus towards the handicapped. In-
deed for the reasonable accommodation theory to be
meaningful, it must be a theory of liability for cases where
we assume there is a valid reason behind the actions of
the city, but the city is liable nonetheless if it failed to
reasonably accommodate the handicap of the plaintiff.
   Good Shepherd argues that the failure to accommodate
in this case did harm the developmentally disabled adults
“by reason of their handicap.” Good Shepherd explains
that developmentally disabled adults gain a specific bene-
fit from group living. This point is uncontested and well
established in our case law. See Brandt v. Village of
Chebanse, 82 F.3d 172, 174 (7th Cir. 1996) (noting that for
many disabled residents “joint living arrangements are
essential”); Oconomowoc, 300 F.3d at 787 (“[G]roup living
arrangements can be essential for disabled persons . . . and
not similarly essential for the nondisabled.”). Good Shep-
herd then explains that by not supplying their lot with
No. 02-3536                                                 7

water and sewage, the city harmed the disabled adults
by preventing them from living in the group homes. Thus,
Good Shepherd contends, the harm was “by reason of their
disability” because the potential residents were denied
the benefit they, as developmentally disabled adults, re-
ceive from group living.
  This reasoning is too attenuated. The city did not deny
developmentally disabled adults the opportunity for
group living. The city denied water to a certain lot, and
because that lot has no water it cannot be inhabited
by Good Shepherd’s residents, or by anyone else for that
matter. These developmentally disabled adults are no
differently affected by the lack of water than any other
resident would have been. A residence with no water sup-
ply is unlivable. Any resident, handicapped or not, would
have to find another place to live. The whole purpose
behind the FHAA and ADA reasonable accommoda-
tion provisions is to “ ‘prohibit[ ] local governments from
applying land use regulations in a manner that will . . . give
disabled people less opportunity to live in certain neigh-
borhoods than people without disabilities.’ ” Oconomowoc,
300 F.3d at 784 (quoting Smith & Lee Association v. City
of Taylor, 102 F.3d 781, 795 (6th Cir. 1996)) (second
alteration in original). Cutting off water prevents anyone
from living in a dwelling, not just handicapped people,
and therefore the prohibitions found in the FHAA and
the ADA do not apply to this case.
  Good Shepherd wants us to adopt a principle that be-
cause a rule, policy, etc. that adversely affects all resi-
dents’ ability to access a dwelling also affects disabled
residents’ access, a city must therefore provide a reason-
able accommodation to such a rule, policy, etc. under the
FHAA and the ADA. Good Shepherd’s logic would create
an exemption for the disabled from almost any zoning
rule that creates a general inconvenience or expense.
This circuit has made clear that such an outcome is not
8                                              No. 02-3536

intended by the statutes: “[I]t would be absurd to think
that the FHAA overrides all local regulation of home
construction.” Hemisphere, 171 F.3d at 440. For that rea-
son, as we explained in Hemisphere, courts do not take
into account financial hardships that zoning rules may
create generally, even if disabled people are more likely
to be poor. Id. Doing so could lead to all sorts of unin-
tended results, for example handicapped people “in the
name of reasonable accommodation, could claim a real
estate tax rebate under the Fair Housing Amendments
Act.” Id. at 441. As we explained in Hemisphere, “To sup-
port so radical a result, something more than a spinning
out of the logical implications of ‘reasonable accommoda-
tion’ is necessary.” Id. The rule Good Shepherd asserts is
no different from the logic we rejected in Hemisphere.
  Good Shepherd’s case is even weaker because it ap-
pears that the city would have turned on the water if
Good Shepherd had extended the water and sewage lines
to the northern border. As such, Good Shepherd is really
arguing that the city should have waived the line exten-
sion requirement in accommodation to the developmen-
tally disabled adults who wished to live in the house.
But this approach also fails to establish a viable theory
of liability. Such a scenario is analogous to cases where
cities require all residents to install sprinklers. In Hemi-
sphere we explained that such a requirement does not
raise an issue of reasonable accommodation: “We thus
disapprove the district court cases in this circuit which
have held that a city must, if requested by a handi-
capped person, waive its requirements for the installation
of sprinklers because the requirements make the homes
more expensive for the handicapped—as for everyone.”
Hemisphere, 171 F.3d at 441. In those cases the cities
essentially said that people could not live on the lots
unless they installed sprinklers. In the case before us
No. 02-3536                                                     9

the city said essentially the same thing—no one can live2
on the lot in question unless the resident extends the
water and sewage lines to the northern border of the
property.3
   The only way Good Shepherd could prevail would be
to show that the city shut off their water and refused
to turn it back on even if Good Shepherd extended the
pipes, and that there were virtually no other lots upon
which group housing could be built. Under such facts
they might have a claim, not for the city’s actions in
shutting off their water, but for the city’s failure to
provide any property upon which a group home could be
built. See, e.g., Oconomowoc, 300 F.3d at 787 (where city
refused to waive an ordinance that prohibited a group
home from being built within 2500 feet of another group
home, the court held that the city failed to provide rea-
sonable accommodation because this rule “precludes
new group homes from opening in most of the City of
Milwaukee, thus preventing disabled adults who cannot
live without some support from residing in almost all
residential neighborhoods within the City”). But that is



2
  Turning off the water supply to a residence has the same
practical effect as a rule that prohibits the residence from being
inhabited.
3
  This is not to say that the city did or did not have a right
to make this demand. But that is irrelevant to our analysis. As
the district court noted, the question of whether Good Shepherd
was actually required to extend the pipes to the northern border
was not being decided during the trial. As long as a demand
affects all people equally, then there is no FHAA or ADA issue
regardless of whether that demand was valid under state law. The
question of whether the city could have validly required Good
Shepherd to extend the lines is a question for state court. We
are only concerned here with claims that fall under the FHAA
and the ADA.
10                                            No. 02-3536

not the case before us. Good Shepherd has made no such
allegations and rests its case solely on the faulty prem-
ise that the lack of water in this case somehow affects
the developmentally disabled differently from the rest of
the population.
  In the end Good Shepherd has presented nothing to
suggest that the alleged rules or actions of the city af-
fected the developmentally disabled any differently than
they affected all other people. For this reason the dis-
trict court appropriately prevented them from proceeding
under the reasonable accommodation theory.


 B. The Expert Witness
  The district court ruled that Susan Connor, Good Shep-
herd’s expert witness who is a law professor and who
works in urban planning, could not testify. We review
the district court’s decision to exclude expert testimony
for an abuse of discretion. United States v. Crotteau, 218
F.3d 826, 831 (7th Cir. 2000). The proffered testimony
was largely on purely legal matters and made up solely
of legal conclusions, such as conclusions that the city’s
actions violated the FHAA. The district court correctly
ruled that expert testimony as to legal conclusions that
will determine the outcome of the case is inadmissi-
ble. United States v. Sinclair, 74 F.3d 753, 757 n.1 (7th
Cir. 1996). Furthermore, Good Shepherd argued that it
wanted to present the testimony to show that the city had
no legal basis for shutting off the water because Good
Shepherd was not required to extend the lines to the
northern boundary. The district court ruled that this
testimony, on top of consisting of legal conclusions, would
have been irrelevant since the issue was not being
tried. This ruling was plainly not an abuse of discretion.
 Good Shepherd tries to pursue an alternative argu-
ment. The court, over Good Shepherd’s objections, allowed
No. 02-3536                                               11

the city to claim at trial that the reason it shut off the
water was because Good Shepherd failed to extend the
lines to the northern border. This claim was introduced
to rebut the allegation that they shut off the water with
a discriminatory purpose. Good Shepherd claims that
this was error because the city was allowed to argue
that Good Shepherd had a duty to extend the lines,
while Good Shepherd was prevented from providing an
expert to testify that they had no such duty. Good Shep-
herd misunderstands the court’s ruling on this point. The
court did not allow the city to argue that Good Shep-
herd was actually required to extend the lines; instead
the city was only allowed—and the court made this lim-
itation clear—to argue that the dispute over the exten-
sion was the motivating factor in shutting off the water.
The district court stated: “[The city] will not be allowed
to turn this case into a trial on whether Plaintiffs [Good
Shepherd] have any obligation to provide the water and
sewer lines which are not at issue.” Given this limitation,
the district court was correct to rule that it was still
irrelevant whether the city was correct in claiming that
Good Shepherd had a duty to extend the lines; the only
relevant question was whether the dispute motivated
the city to shut the water off. In fact it is even irrelevant
to ask if the city thought they were in the right on the
dispute; they could have been trying to squeeze Good
Shepherd. It does not matter as long as the motivation
was not discriminatory against disabled people, and the
district court limited the evidence to that point.


  C. Jury Instructions
  Good Shepherd raises two challenges to the instruc-
tions the district court gave the jury. Their first claim is
that the district court should have instructed the jury
on reasonable accommodation. Because the district court
12                                             No. 02-3536

was correct in not allowing Good Shepherd to present the
reasonable accommodation theory to the jury, it follows
that the district court was correct in not instructing the
jury on this theory.
  Good Shepherd’s second claim is that the district court
erred in not providing the jury with the following instruc-
tion:
     Plaintiffs are not required to show that Defendant
     City of Momence intended to discriminate in order to
     establish Plaintiff’s claim in count 1 under the Fair
     Housing Act. Plaintiffs must only prove by a prepon-
     derance of the evidence that Defendant City of
     Momence violated the Fair Housing Act by showing
     that Defendants’ conduct actually or predictably had
     a substantial adverse impact on the residents of the
     group homes.
  We review jury instructions to determine if, as a whole,
they were sufficient to inform the jury correctly of the
applicable law. Dadian v. Village of Wilmette, 269 F.3d
831, 839 (7th Cir. 2001). The district court correctly de-
cided that Good Shepherd’s proposed instruction was
deficient because it did not contain a statement that the
adverse impact of the alleged conduct had to arise be-
cause of the residents’ handicap. The district court made
note of this and Good Shepherd requested leave to tender
an amended instruction. Good Shepherd never did so. They
are therefore stuck arguing for the instruction as ini-
tially proposed. And we agree that the proposed instruc-
tion is deficient. It is too broad. The instruction as pro-
posed would encompass almost any housing regulations
the city chose to implement. Additionally, even if the
instructions actually given failed, as Good Shepherd claims,
to instruct the jury on discriminatory effect, this was not
an error. For the same reasons that this is not a reason-
able accommodation case, it is not a discriminatory effect
No. 02-3536                                              13

case and therefore the jury could not have found in favor
of Good Shepherd on a claim of discriminatory effect.
The adverse discriminatory effect alleged by Good Shep-
herd arose from the city’s act of shutting off their water.
This is essentially the same argument that Good Shep-
herd made when they claimed that the city had a duty
to reasonably accommodate them by turning their water
back on. Just as we said in that context, water is some-
thing that is used by everyone, and therefore the act
of shutting off the water did not adversely affect the
developmentally disabled adults by reason of their handi-
cap. In fact, given the specifics of this case, there can be
no discriminatory effect if there was no discriminatory
intent. Because a lack of water prevents anyone from
accessing a residence, the only way Good Shepherd could
have proven discriminatory effect would have been to
show that the city would not have shut off the water of
similarly situated non-disabled residents. If they had
done that, they would have proven discriminatory intent.
The district court therefore correctly viewed this as a
discriminatory intent case and did not err in refusing
Good Shepherd’s proposed instruction.


                    III. Conclusion
  Cutting off someone’s water does not affect disabled
persons differently from non-disabled persons, and so Good
Shepherd was appropriately prevented from proceeding
under a theory of failure to provide reasonable accom-
modation. Furthermore, the district court did not err in
excluding the testimony of Susan Connor or in instruct-
ing the jury. The judgment of the district court is there-
fore AFFIRMED.
14                                        No. 02-3536

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—3-24-03